Judgment affirmed, without costs of this appeal to either party. All concur except Cunningham and Dowling, JJ., who dissent and vote for reversal and for granting a new trial on .the ground that there were questions of fact both as to boy’s contributory negligence and the failure of the city to provide adequate supervision. (The judgment dismisses the complaint in an action for personal injuries sustained by plaintiff when he was burned by flaming oil from a pot oil torch in a public street.) Present— Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.